DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 04 May 2020.  
Claims 50–56 and 62–74 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 15/348,952 filed on 10 November 2016, now US Patent 10,643,203 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 II.A.2. and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 II.A.2.
Information Disclosure Statement
The Information Disclosure Statements filed 22 May 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 50–67, 70, and 74 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary method claim 62 is directed to an abstract idea of trading or exchanging assets (e.g., currency, shares, etc.). 
The abstract idea is set forth or described by the following limitations: 
(1) receiving, a first request from a first client to exchange a first set of Value Tokens of a first respective class redeemable by a first Mint for Value tokens of a second respective class redeemable by a second Mint;
(2) responsive to receiving the first request, providing, an indication to the first Mint that the first set of Value Tokens should be placed in escrow;
(3) responsive to providing the indication, receiving an acknowledgement confirming that the first set of Value Tokens is valid and has been placed in escrow;
(4) receiving a second request from a second client to exchange a second set of Value Tokens of the second respective class for Value Tokens of the first respective class;
(5) responsive to receiving the second request, providing, a second indication to the second Mint that the second set of Value Tokens should be placed in escrow;
(6) responsive to providing the second indication, receiving, an acknowledgement confirming that the second set of Value Tokens is valid and has been placed in escrow;
(7) determining there is a match between the first request and the second request; and 
 responsive to determining there is a match between the first request and the second request, and conditioned on the acknowledgements from the first and second Mints having been received, sending an instruction to the first Mint to swap the first set of tokens for a first set of new coded Value Tokens and a second instruction to the second Mint to swap the second set of Value tokens for a second set of new coded Value Tokens.  
Limitations (1)–(8) represent certain methods of organizing human activity, i.e., a fundamental economic practice, commercial interaction, and/or managing interactions between people. Therefore, limitations (1)–(8) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Since all limitations are directed to the abstract idea, claim 62 does not include an additional element(s) (when considered individually, as an ordered combination, and/or within the claim as a whole) that is sufficient to integrate the abstract idea into a practical application. 
Similarly, since all limitations are directed to the abstract idea, claim 62 does not include an additional element(s), when considered individually and as an ordered combination, that is sufficient to amount to significantly more than the abstract idea. 
Dependent claims 63–74 fail to cure this deficiency of independent claim 62 (set forth directly above) and are rejected accordingly. Particularly, 63–74 recite additional elements that represent, in addition to elements (1)–(8) noted above, the abstract idea, and/or extra-solution activity, and/or limit the abstract idea to a particular technological environment. 
Claims 50–56 contain language similar to claims 63–74 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 50–56 are also rejected under 35 U.S.C. § 101. Claims 50–56 do not include an additional element(s) (when considered individually, as an ordered combination, and/or within the claim as a whole) that is sufficient to 
Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 74 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this instance, the recitation of “which, when executed, causes a processor to perform the method of claim 62” is part of a functional language recitation describing the capability of the program, not a recitation of actual execution resulting in active method steps. Since no active steps are recited, claim 74 fails to further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends. As a result claim 74 is in improper dependent form.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 50–56 and 62–74 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by David et al. (US 6,493,683 B1) (“David”).
	As per claim 62, David discloses a method of providing a secure token exchange transaction (abstract), comprising:
receiving, a first request from a first client to exchange a first set of Value Tokens of a first respective class redeemable by a first Mint for Value tokens of a second respective class redeemable by a second Mint (7:3–18);
responsive to receiving the first request, providing, an indication to the first Mint that the first set of Value Tokens should be placed in escrow (7:20–35);
responsive to providing the indication, receiving an acknowledgement confirming that the first set of Value Tokens is valid and has been placed in escrow (7:36–44);
receiving a second request from a second client to exchange a second set of Value Tokens of the second respective class for Value Tokens of the first respective class (7:44–48; 7:20–44);
responsive to receiving the second request, providing, a second indication to the second Mint that the second set of Value Tokens should be placed in escrow (7:20–44);
responsive to providing the second indication, receiving, an acknowledgement confirming that the second set of Value Tokens is valid and has been placed in escrow (7:20–44);

responsive to determining there is a match between the first request and the second request, and conditioned on the acknowledgements from the first and second Mints having been received, sending an instruction to the first Mint to swap the first set of tokens for a first set of new coded Value Tokens and a second instruction to the second Mint to swap the second set of Value tokens for a second set of new coded Value Tokens (8:15–60).  
As per claim 63, David discloses the method of claim 62, further comprising: receiving the first set of new coded Value Tokens from the first Mint encoded to indicate the identity of the second client as recipient and deliver the first set of new coded Value Tokens to the second client; and receiving the second set of new coded tokens from the second Mint encoded to confirm the identity of the first client as recipient and deliver the second set of new coded Value Tokens to the first client (8:15–60).
As per claim 64, David discloses the method of claim 63, further comprising sending a first escrow finalization message to the first client, the escrow finalization message allowing the first client to retrieve the second set of new coded Value Tokens from the second Mint (8:15–60).
As per claim 65, David discloses the method of claim 62, wherein the first request includes an enumerated value in the second class, the matching of the first and second requests is conditioned on a second enumerated value of the second set of Value Tokens meeting or exceeding the enumerated value included in the first request (48).
As per claim 66, David discloses the method of claim 62, wherein the first request indicates a market order, and wherein the first request is matched with the a second request 
As per claim 67, David discloses the method of claim 62, further comprising: matching the first set and the second set of Value Tokens using a predetermined ruleset (7:66–8:5).
As per claim 68, David discloses the method of claim 62, wherein the first set of tokens further includes a token of a third class, different than the first class (1:17–20).
As per claim 69, David discloses the method of claim 62, wherein the second set of tokens further includes a token of a third class, different than the second class (1:17–20).
As per claim 70, David discloses the method of claim 62, wherein the indication further includes a complex exchange transaction id (7:20–44).
As per claim 71, David discloses the method of claim 70 wherein the instruction to the first Mint and the instruction to the second Mint include the complex exchange transaction id (7:20–44, 8:15–60).
As per claim 72, David discloses the method of claim 62, wherein the indication further includes an expiry time (7:20–44, 8:15–60; note: expiry time represents nonfunctional description of data content).
As per claim 73, David discloses the method of claim 62, wherein determining there is a match is based, at least in part, on information sets associated with the tokens, wherein the information sets are not included in such requests (fig. 1, 48; 7:66–8:5).
Claims 50–56 and 74 contain language similar to claims 62–73 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 50–56 and 74 are also rejected under 35 U.S.C. § 102 as anticipated by David.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50–56 and 62–74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the Parent Application. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Interpretation
Lexicography
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined at least the following terms:
exchange “process of Value Tokens issued by one Mint, being exchanged for Value Tokens issued by a different Mint [i.e.] the exchange of Value Tokens of different classes” (Spec. 23);
swap “presenting a Value Token, e.g., to a Mint, and receiving a Value Token, e.g., a newly issued Value Token that is issued in response to the request to swap, in response to the request” and “Value Tokens of the same Class and total denomination are swapped by a single Mint” (Spec. 23).
The examined claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01(IV). Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. 
Broadest Reasonable Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
Value Token “information” (e.g., Spec. [0098], “the Value Token is simply information”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685